Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
December 3, 2004, effective as of October 1, 2004, by and between Maxim
Pharmaceuticals, Inc., (the “Company”), and Pam G. Gleason (“Executive”).  The
Company and Executive are hereinafter collectively referred to as the “Parties,”
and individually referred to as a “Party.”

 

RECITALS

 

A.                                    The Company and the Executive are parties
to that certain Employment Agreement dated October 1, 2003 (the “Previous
Agreement”).

 

B.                                    Section 5.3 of the Previous Agreement
provides that the Company and the Executive may mutually agree in writing at any
time to terminate the Previous Agreement.

 

C.                                    The Company and the Executive now desire
to terminate the Previous Agreement.

 

D.                                    The Company desires assurance of the
association and services of Executive in order to retain Executive’s experience,
skills, abilities, background and knowledge, and is willing to engage
Executive’s services on the terms and conditions set forth in this Agreement,
such that this Agreement is the sole agreement with respect to the obligations
and rights contained herein.

 

E.                                      Executive desires to be in the employ of
the Company, and is willing to accept such employment on the terms and
conditions set forth in this Agreement, such that this Agreement is the sole
agreement with respect to the obligations and rights contained herein.

 

AGREEMENT

 

In consideration of the foregoing recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:

 

1.                                       TERMINATION OF PRIOR AGREEMENT.

 

1.1                                 The Company and the Executive hereby
terminate the Previous Agreement in its entirety, such that the Previous
Agreement shall have no further force or effect.

 

2.                                       EMPLOYMENT.

 

2.1                                 The Company hereby employs Executive, and
Executive hereby accepts continued employment by the Company, upon the terms and
conditions set forth in this Agreement, effective as of October 1, 2004
(“Commencement Date”).  This Agreement shall continue in effect until terminated
pursuant to Section 6 below.

 

2.2                                 Executive shall be the Vice-President, Human
Resources of the Company (or a position of at least comparable status) and shall
serve in such other capacity or capacities as the

 

--------------------------------------------------------------------------------


 

Chief Executive Officer and/or the Company’s Board of Directors (“Board”) may
from time to time prescribe.

 

2.3                                 Executive shall do and perform all services,
acts or things necessary or advisable to manage and conduct the business of the
Company, which are (i) consistent with the Bylaws of the Company and (ii)
subject to the direction and policies from time to time established by the Board
and/or the Chief Executive Officer.

 

2.4                                 Unless the Parties otherwise agree in
writing, during the term of this Agreement, Executive shall perform the services
she is required to perform pursuant to this Agreement at the Company’s offices,
located at 8899 University Center Lane, Suite 400 or at any other place at which
the Company maintains an office; provided, however, that the Company may from
time to time require Executive to travel temporarily to other locations in
connection with the Company’s business.

 

3.                                       LOYAL AND CONSCIENTIOUS PERFORMANCE;
NONCOMPETITION.

 

3.1                                 During her employment by the Company,
Executive shall devote her full business energies, interest, abilities and
productive time to the proper and efficient performance of her duties under this
Agreement.

 

3.2                                 During the term of this Agreement, Executive
shall not engage in competition with the Company, either directly or indirectly,
in any manner or capacity, as adviser, principal, agent, partner, officer,
director, employee, member of any association or otherwise, in any phase of the
business of developing, manufacturing and marketing of products which are in the
same field of use or which otherwise compete with the products or proposed
products of the Company.

 

3.3                                 Ownership by Executive, as a passive
investment, of less than one percent (1%) of the outstanding shares of capital
stock of any corporation with one or more classes of its capital stock listed on
a national securities exchange or publicly traded in the over-the-counter market
shall not constitute a breach of this paragraph.

 

4.                                       COMPENSATION OF EXECUTIVE.

 

4.1                                 While employed by the Company, as
compensation for proper and satisfactory performance of all duties to be
performed hereunder, the Company shall pay Executive an annual base salary of
Two Hundred Thousand Dollars, $200,000 per year (the “Base Salary”), payable in
regular periodic payments in accordance with Company policy.  Such salary shall
be prorated for any partial year of employment on the basis of a 365-day fiscal
year.  In addition, Executive will be eligible for an incentive bonus of up to
20% of base salary, based upon defined milestones.

 

4.2                                 Executive’s compensation may be changed from
time to time by mutual agreement of Executive and the Board.

 

4.3                                 All of Executive’s compensation shall be
subject to customary withholding taxes and any other employment taxes as are
commonly required to be collected or withheld by the Company.

 

4.4                                 Executive shall be entitled to vacation and
illness days consistent with the Company’s standard practice for its employees
generally.

 

2

--------------------------------------------------------------------------------


 

4.5                                 Executive shall, at the discretion of the
Board, be entitled to participate in the benefits for which she is eligible
under the terms and conditions of the standard Company benefits which may be in
effect from time to time and provided by the Company.

 

5.                                       EXPENSE REIMBURSEMENT.

 

5.1                                 Executive shall be entitled to receive
prompt reimbursement of all reasonable business and travel expenses incurred by
Executive in connection with the business of the Company.  Such expenses must be
properly accounted for under the policies and procedures established by the
Company.

 

6.                                       TERMINATION.

 

6.1                                 The Company may terminate Executive’s
employment under this Agreement “for cause” by delivery of written notice to
Executive specifying the cause or causes relied upon for such termination.  Any
notice of termination delivered pursuant to this Section 6.1 shall effect
termination as of the date specified in such notice or, in the event no such
date is specified, on the last day of the month in which such notice is
delivered or deemed delivered as provided in Section 10 below.  If Executive’s
employment under this Agreement is terminated by the Company for cause under
this section, Executive shall be entitled to receive only accrued Base Salary
and other accrued benefits required by law, prorated to the date of
termination.  Executive will not be entitled to severance pay, pay in lieu of
notice or any other such compensation.  Grounds for the Company to terminate
this Agreement “for cause” shall be limited to the occurrence of any of the
following events:

 

6.1.1                        Executive’s material breach of any provision of
this Agreement;

 

6.1.2                        Executive’s engaging or in any manner participating
in any activity which is competitive with or intentionally injurious to the
Company or which violates any provision of Section 8 of this Agreement;

 

6.1.3                        Executive’s commission of any fraud against the
Company or use or appropriation for her personal use or benefit of any funds or
properties of the Company;

 

6.1.4                        Executive’s conviction of any crime involving
dishonesty or moral turpitude;

 

6.1.5                        Conduct by Executive which in good faith and
reasonable determination of the Board demonstrates gross unfitness to serve.

 

Any notice of termination given pursuant to this Section 6.1 shall effect
termination as of the date specified in such notice or, in the event no such
date is specified, on the last day of the month in which such notice is
delivered or deemed delivered as provided in Section 10 below.

 

6.2                                 The Company may terminate the Executive’s
employment at any time without cause upon delivery of written notice to the
Executive.  Any notice of termination given pursuant to this Section 6.2 shall
effect termination as of the date specified in such notice or, in the event no
such date is specified, on the last day of the month in which such notice is
delivered or deemed delivered as provided in Section 10 below.  If such
termination shall occur under this Section 6.2, then in lieu of all other
remedies, and upon the Executive’s furnishing to the Company an effective waiver
and release of claims (in a form acceptable to the Company), Executive shall be
entitled to continuation of Base Salary and health benefits for a period of six
(6) months from said date of

 

3

--------------------------------------------------------------------------------


 

termination with such Base Salary continuation to be at the rate set forth in
Section 4.1 or, if greater, at the rate of Executive’s then current salary in
effect as of the date of termination.

 

6.3                                 The parties may mutually agree at any time
to terminate this Agreement upon such terms and conditions as may be agreed upon
in writing.

 

6.4                                 This Agreement shall terminate without
notice upon the date of Executive’s death or the date when Executive becomes
“completely disabled” as that term is defined in Section 7.2.  In the event of
termination due to death or complete disability, Executive or her estate or
personal representative, as the case may be, shall be entitled to receive only
accrued Base Salary and other accrued benefits required by law, prorated to the
date of Executive’s death or the date when Executive becomes completely
disabled.

 

6.5                                 Notwithstanding any provision to the
contrary herein, unless otherwise provided herein or unless otherwise provided
by law, Executive may at any time terminate her employment with the Company
hereunder.  In such event, the Company shall not be liable to Executive for the
payment of any amount other than accrued Base Salary and other accrued benefits
required by law, prorated to the date of termination.  The effective date of
termination of Executive’s employment under this Section 6.5 shall be determined
by the Board upon its receipt of notice of such termination.  Executive will not
be entitled to severance pay, pay in lieu of notice or any other such
compensation.

 

7.                                       DEATH OR DISABILITY DURING TERM OF
EMPLOYMENT.

 

7.1                                 Upon termination of Executive’s employment
pursuant to Section 6.4, Executive or her estate or personal representative, as
the case may be, shall be entitled to receive Executive’s Base Salary and
benefits for a period of one month following the date of death or the date when
Executive becomes completely disabled.

 

7.2                                 The term “completely disabled” as used in
this Agreement shall mean the inability of Executive to perform the essential
functions of her position under this Agreement by reason of any incapacity,
physical or mental, which the Board of the Company, based upon medical advice or
an opinion provided by a licensed physician acceptable to the Board of the
Company and approved by the Executive, which approval shall not be unreasonably
withheld, determines to have incapacitated Executive from satisfactorily
performing any or all essential functions of her position for the Company during
the foreseeable future.  Based upon such medical advice or opinion, the
determination of the Board of the Company shall be final and binding and the
date such determination is made shall be the date of such complete disability
for purposes of this Agreement.

 

8.                                       CONFIDENTIAL INFORMATION;
NONSOLICITATION.

 

8.1                                 Executive recognizes that her employment
with the Company will involve contact with information of substantial value to
the Company, which is not generally known in the trade, and which gives the
Company an advantage over its competitors who do not know or use it, including
but not limited to, techniques, designs, drawings, processes, inventions,
developments, equipment, prototypes, sales and customer information, and
business and financial information relating to the business, products, practices
and techniques of the Company (hereinafter referred to as “Confidential
Information”).  Executive will at all times regard and preserve as confidential
such Confidential Information obtained by Executive from whatever source and
will not, either during her employment with the Company or thereafter, publish
or disclose any part of such Confidential

 

4

--------------------------------------------------------------------------------


 

Information in any manner at any time, or use the same except on behalf of the
Company, without the prior written consent of the Company.  As a condition of
this Agreement, Executive will sign and return a copy of the Company’s
“Proprietary Information and Inventions Agreement,” attached as Exhibit A.

 

8.2                                 While employed by the Company and for one
(1) year thereafter, the Executive agrees that in order to protect the Company’s
confidential and proprietary information from unauthorized use, that Executive
will not, either directly or through others, solicit or attempt to solicit any
employee, consultant or independent contractor of the Company to terminate his
or her relationship with the Company in order to become an employee, consultant
or independent contractor to or for any other person or business entity; or the
business of any customer, vendor or distributor of the Company which, at the
time of termination or one (1) year immediately prior thereto, was listed on
Company’s customer, vendor or distributor list.

 

9.                                       ASSIGNMENT AND BINDING EFFECT.

 

9.1                                 This Agreement shall be binding upon and
inure to the benefit of Executive and Executive’s heirs, executors, personal
representatives, assigns, administrators and legal representatives.  Because of
the unique and personal nature of Executive’s duties under this Agreement,
neither this Agreement nor any rights or obligations under this Agreement shall
be assignable by Executive.  This Agreement shall be binding upon and inure to
the benefit of the Company and its successors, assigns and legal
representatives.

 

10.                                 NOTICES.

 

10.1                           All notices or demands of any kind required or
permitted to be given by the Company or Executive under this Agreement shall be
given in writing and shall be personally delivered (and receipted for) or mailed
by certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

10.1.1

If to the Company:

 

 

 

Larry Stambaugh

 

Maxim Pharmaceuticals, Inc.

 

8899 University Center Lane

 

Suite 400

 

San Diego, CA 92122

 

 

10.1.2

If to Executive:

 

 

 

Pam G. Gleason

 

Maxim Pharmaceuticals, Inc.

 

8899 University Center Lane

 

Suite 400

 

San Diego, CA 92122

 

Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified above. 
Either Party may change its address for notices by giving notice to the other
Party in the manner specified in this section.

 

5

--------------------------------------------------------------------------------


 

11.                                 CHOICE OF LAW.

 

11.1                           This Agreement is made in San Diego, California. 
This Agreement shall be construed and interpreted in accordance with the laws of
the State of California.

 

12.                                 INTEGRATION.

 

12.1                           This Agreement contains the complete, final and
exclusive agreement of the Parties relating to the subject matter of this
Agreement, and supersedes all prior oral and written employment agreements or
arrangements between the Parties.

 

13.                                 AMENDMENT.

 

13.1                           This Agreement cannot be amended or modified
except by a written agreement signed by Executive and the Company.

 

14.                                 WAIVER.

 

14.1                           No term, covenant or condition of this Agreement
or any breach thereof shall be deemed waived, except with the written consent of
the Party against whom the wavier in claimed, and any waiver or any such term,
covenant, condition or breach shall not be deemed to be a waiver of any
preceding or succeeding breach of the same or any other term, covenant,
condition or breach.

 

15.                                 SEVERABILITY.

 

15.1                           The finding by a court of competent jurisdiction
of the unenforceability, invalidity or illegality of any provision of this
Agreement shall not render any other provision of this Agreement unenforceable,
invalid or illegal.  Such court shall have the authority to modify or replace
the invalid or unenforceable term or provision with a valid and enforceable term
or provision which most accurately represents the parties’ intention with
respect to the invalid or unenforceable term or provision.

 

16.                                 INTERPRETATION; CONSTRUCTION.

 

16.1                           The headings set forth in this Agreement are for
convenience of reference only and shall not be used in interpreting this
Agreement.  This Agreement has been drafted by legal counsel representing the
Company, but Executive has been encouraged, and has consulted with, her own
independent counsel and tax advisors with respect to the terms of this
Agreement.  The Parties acknowledge that each Party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

 

17.                                 REPRESENTATIONS AND WARRANTIES.

 

17.1                           Executive represents and warrants that she is not
restricted or prohibited, contractually or otherwise, from entering into and
performing each of the terms and covenants contained in this Agreement, and that
her execution and performance of this Agreement will not violate or breach any
other agreements between Executive and any other person or entity.

 

18.                                 COUNTERPARTS.

 

18.1                           This Agreement may be executed in two
counterparts, each of which shall be deemed an original, all of which together
shall contribute one and the same instrument.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

The Company:

 

 

 

MAXIM PHARMACEUTICALS, INC.

 

 

 

 

 

By: /s/ Larry G. Stambaugh

 

Larry G. Stambaugh

 

Chairman of the Board, President and Chief
Executive Officer

 

 

 

Date: December 3, 2004

 

 

 

EXECUTIVE:

 

 

 

 

 

  /s/ Pam G. Gleason

 

Pam G. Gleason

 

7

--------------------------------------------------------------------------------